Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00229-CV

                                         IN RE Linda LEESER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 17, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 11, 2013, Relator Linda Leeser filed a petition for writ of mandamus. This

court has determined that Leeser is not entitled to the relief sought. Therefore, the petition is

DENIED. TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2006-CI-14491, styled In the Interest of S.O.L., pending in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn, presiding. However, the order
complained of was signed by the Honorable Eugenia “Genie” Wright presiding judge of County Court No. 7, Bexar
County, Texas.